*118Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos es menester tener claramente en cuenta cuál es el asunto en realidad ante nos. La cuestión que nos toca resolver no es si el apelante cometió un delito, más allá de toda duda razonable. Si esa fuera la cuestión, estaría conforme con la posición que la mayoría de este Tribunal sostiene en su opinión.
El asunto que nos toca resolver realmente es otro. Es el de determinar si el Superintendente de la Policía y la C.I.P.A. se equivocaron al decidir que el apelante no debía seguir siendo miembro del Cuerpo de la Policía de Puerto Rico. A ello, en esencia, se reduce la cuestión ante nos.
Aquí, los que mejor conocen estos asuntos, el Superin-tendente y la C.I.P.A., han juzgado que el apelante usó indebidamente su arma de fuego y así le dio muerte a otro policía. Por ello estimaron que el apelante no debía conti-nuar en el Cuerpo. Tal conclusión, en mi criterio, no es tan irrazonable y arbitraria que justifique nuestra interven-ción para revocarla. Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692 (1975).
La mayoría, en su opinión, descansa en su apreciación de que el apelante actuó en defensa propia. Tal aprecia-ción, sin embargo, no fue compartida por quienes mejor conocen cuál es la conducta que razonablemente se espera de un policía que se encuentre en una situación como la que estuvo el apelante. Yo tampoco la comparto. El ape-lante, en mi criterio, actuó intempestivamente al dispa-rarle a otra persona, sólo porque ésta portaba un arma de fuego en la cintura. Un agente del orden público, precisa-mente por la naturaleza misma de su cargo, debe ser par-ticularmente cuidadoso en cuanto a cómo hace uso de la ominosa facultad que tiene de utilizar armas mortales. No *119puede recurrir a ellas por cualquier provocación o susto; no puede ser trigger-happy. De otro modo, la licencia que le da el Estado para hacer uso de armas mortales, para la pro-tección de las personas, se convierte en una inaceptable amenaza y un riesgo público.
Aquí el policía que tocó por la espalda al apelante y en broma le dijo que se trataba de un asalto, no lo estaba encañonando. Su arma la llevaba en la cintura, y el ape-lante lo sabía. En tales circunstancias, no es irrazonable la decisión del Superintendente y de la C.I.P.A. de que el ape-lante no estaba justificado para disparar tan súbitamente y a quemarropa, como lo hizo, sin cerciorarse de modo al-guno de cuáles eran las intenciones de la otra persona con respecto al arma que portaba, no en sus manos, sino en la cintura. No es irrazonable su determinación de que una persona que actúa de tal modo no debe continuar siendo policía.
Francamente no entiendo cómo la mayoría puede pen-sar que tales determinaciones del Superintendente y de C.I.P.A. fueron arbitrarias e ilegales. Por ello, disiento.